BRETT, Judge.
This is an original proceeding for writ of habeas corpus brought by Jerry Clyde Beeler, an inmate of the Oklahoma State Penitentiary. In his unverified petition he alleges he is confined in the State Penitentiary by virtue of a void judgment and sentence of the District Court of Oklahoma County, Oklahoma, upon his conviction on a charge of assault with intent to kill and an assessment of punishment thereon at ten years confinement. He alleges the judgment and sentence to be void for the reasons: (1) the evidence does not disclose on his part any “intent to kill” and the information is therefore insufficient; (2) his defense counsel was incompetent; (3) sentence of ten years is excessive; and (4) failure of the trial court to properly instruct on what constitutes a “deadly weapon” and what constitutes “intent to kill.”
After the complained of judgment and sentence was entered, an appeal on behalf of this petitioner was duly perfected and prosecuted, Beeler v. State, Okl.Cr., 334 P.2d 799, and the judgment and sentence affirmed. All the matters set forth in the petition herein, if true, existed at the time of the appeal. This Court will not permit an accused to appeal his judgment of conviction and speculate upon his chances of securing a reversal and then, after the judgment of conviction is affirmed, come into court in a habeas corpus proceeding and raise the same or other grounds which might entitle the petitioner to a new trial or his release from custody. To do so would not be conducive to the-efficient administration of our criminal laws and a criminal case would never end until decided to the satisfaction of the accused. Ex parte Herren, 74 Okl.Cr. 154, 124 P.2d 276; In re Sullivan, 82 Okl.Cr. 364, 170 P.2d 260; In re York, Okl.Cr., 283 P.2d 567.
The petition for writ of habeas corpus is denied.
POWELL, P. J., and NIX, J., concur.